 Case 3:19-cv-01093-SMY Document 11 Filed 08/03/20 Page 1 of 2 Page ID #32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM W. BISHOP, III,                          )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-01093-SMY
                                                  )
 JOHN DOE 1, Internal Affairs R/O,                )
 JOHN DOE 2, Internal Affairs Lieutenant,         )
 JOHN DOE 3, Transfer Officer, and                )
 JOHN DOE 4, Warden,                              )
                                                  )
                Defendants.                       )

                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff William W. Bishop, III, an

inmate of the Illinois Department of Corrections, filed this action pursuant to 42 U.S.C. § 1983 for

alleged deprivations of his constitutional rights. The Complaint did not survive screening because

Bishop failed to state a claim for relief, and on June 3, 2020, the Court dismissed the Complaint

without prejudice pursuant to 28 U.S.C. § 1915A. (Doc. 10).

       Bishop was granted leave to file a First Amended Complaint on or before July 2, 2020.

(Doc. 10, p. 4). Bishop was warned that if he failed to submit a First Amended Complaint, this

case would be dismissed with prejudice. (Id.). The deadline to file a First Amended Complaint

has passed. Bishop has not filed a First Amended Complaint, nor has he requested an extension.

       Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with

prejudice for Bishop’s failure to comply with the Court’s Order to file a First Amended Complaint

and to prosecute his claim. Fed. R. Civ. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th
 Case 3:19-cv-01093-SMY Document 11 Filed 08/03/20 Page 2 of 2 Page ID #33




Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice). Further, because

the Complaint failed to state a claim upon which relief may be granted, this dismissal shall count

as a strike for purposes of 28 U.S.C. 1915(g).

       Bishop is ADVISED that his obligation to pay the filing fee for this action was incurred at

the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Bishop wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis must set forth the issues Bishop plans to present on appeal. See Fed. R. App. P.

24(a)(1)(C). If Bishop chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir.

1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is found to be nonmeritorious, Bishop

may incur a “strike” under 28 U.S.C. § 1915(g). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED.R.APP.P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of the

judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: August 3, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge




                                                 2
